Cope, J. delivered the opinion of the Court
Field, C. J. concurring.
The appeal in this case is without merit. Under the sixty-seventh section of the Consolidation Act, the President of the Board of Supervisors has no power to draw the warrant which the plaintiff seeks to obtain, unless there is money in the treasury to pay it. The petition is silent upon that subject, and is therefore insufficient to entitle the plaintiffto the relief asked. There are other grounds of objection, but it is unnecessary to notice them.
Order dismissing the proceedings affirmed.